Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on April 9, 2021, is acknowledged.
Claims 6-12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2021.
Additionally, Applicants have filed an amendment accompanying the aforementioned election, in which claim 6 has been amended to depend from claim 1.  Applicants’ remarks regarding the rejoinder of non-elected withdrawn claims upon allowance of claims from which those claims depend or otherwise require all the limitations of allowable claims, per MPEP § 821.04, are duly noted.
Claims 1-5 are presently under consideration by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4 and 5 fail to further limit the apparatus of claim 1 (from which claims 4 and 5 depend), in that the limitations therein are directed to the manner in which the catalytic coating is applied to the substrate present in the aforementioned apparatus, as opposed to further defining or describing the apparatus, as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (U. S. Patent Publication No. 2015/0354070).
Regarding claims 1 and 2, Zhai et al. teach an apparatus for the electrochemical reduction of carbon dioxide to formate (Abstract), said apparatus comprising an anolyte compartment, which comprises an anode and a membrane, a catholyte compartment, which comprises a membrane and a porous cathode, and a gas compartment in fluid communication with the cathode.  The porous cathode may comprise a tin-based catalyst deposited on a carbon fiber paper substrate (paragraph [0021]).  See Figure 7 and paragraph [0087] of Zhai et al.	
	Further regarding claim 1, and also regarding claims 3-5, it is considered that because Zhai et al. teach an apparatus reading upon that instantly claimed, with respect to the presence of (1) an anolyte comprising 
	In the alternative, Zhai et al. teach the formation of the cathode by formulating a solution to deposit tin onto a porous electrically conductive substrate, said solution including a tin salt, at least one complexing agent, an antioxidant, and a non-ionic surfactant, and immersing the porous electrically conductive substrate into said solution (paragraphs [0009]-[0010] and [0089]-[0095]).  
	Because the apparatus disclosed in Zhai et al. structurally reads upon that instantly claimed, the manner by which the cathode component of the claimed apparatus is obtained is not deemed material to the apparatus itself.  The skilled artisan would have been motivated to employ any known techniques to prepare the cathode, such as by applying a catalytic coating to a substrate, such as that disclosed by Zhai et al., and still arrive at an apparatus reading upon Applicants’ claims in their present form.
Although Zhai et al. do not teach the method limitations recited in Applicants’ claims, the solution of Zhalmembra et al. and the formation of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of apparatuses for, inter alia, the electrochemical reduction of carbon dioxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 15, 2021